Maxwell, Ch. J.
This is an action to enjoin the collection of taxes. The plaintiff alleges in Ms petition that he is the owner of more than four sections of land in Yesta precinct, in Johnson county, and that said lands were not lawfully assessed in the year 1871, because no oath of the assessor was made or attached to the assessment roll. It is also alleged that certain district school taxes are illegal, and that the defendant is treasurer of Johnson county, and is about to sell said land for said taxes. The prayer is that said taxes may be declared null and void. A demurrer was sustained to the petition in the court below, and the cause dismissed. The plaintiff appeals to this court. There is no equity in this petition. If the facts stated in the petition are true, no title would pass by a tax deed, and in an action at law for the possession of the premises under such deed, such illegality may be shown. But the owner of real estate cannot avoid the hazard of an adverse title by enjoining the collection of taxes if prop*167erly assessed, unless lie pays, or offers to pay, the amount justly chargeable against his land. As the burden of taxation must be borne by all the taxable property in the state, there is a moral obligation resting upon every property owner to bear his proportion of the same; and unless he offers to do equity, a court of equity will not lift a finger to aid him.
The judgment of the district court is right, and must be affirmed.
Judgment aeeirmed.